IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

MICHAEL A. JENKINS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Appellant,                         DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-0634

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 6, 2016.

An appeal from an order of the Circuit Court for Duval County.
Brad Stetson, Judge.

Michael A. Jenkins, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, BILBREY, and WINOKUR, JJ., CONCUR.